                                           Case 2:21-cv-00068-KJM-DMC Document 18 Filed 02/26/21 Page 1 of 1


                                    1
                                    2
                                    3
                                    4
                                    5
                                    6
                                    7
                                    8                                 UNITED STATES DISTRICT COURT

                                    9                               EASTERN DISTRICT OF CALIFORNIA

                                    10                                      SACRAMENTO DIVISION

                                    11
                                    12   JOHN STORK,                                       Case No.: 2:21-cv-00068-KJM-DMC

                                    13             Plaintiff                               ORDER GRANTING SECOND
                                                                                           STIPULATION TO EXTEND
                                    14     vs.                                             TIME TO RESPOND TO INITIAL
                                                                                           COMPLAINT
                                    15   NEWREZ LLC D/B/A SHELLPOINT
633 West Fifth Street, Suite 2800




                                         MORTGAGE SERVICING; EQUIFAX
    Los Angeles, CA 90071




                                         INFORMATION SERVICES LLC;
    YU | MOHANDESI LLP




                                    16
                                         EXPERIAN INFORMATION SOLUTIONS,
                                    17   INC.; TRANS UNION LLC, AND, Does 1-10
                                         inclusive,
                                    18
                                                   Defendants
                                    19
                                    20           The Court, having reviewed the Second Stipulation to Extend Time to Respond to Initial
                                    21   Complaint and GOOD CAUASE APPEARING, rules as follows:
                                    22           Defendant NewRez LLC’s response to the Complaint shall be filed on or before March 26,
                                    23   2021.
                                    24           IT IS SO ORDERED.
                                    25   DATED: February 25, 2021.
                                    26
                                    27
                                    28

                                                                                       —1—
                                                                                       ORDER
